Citation Nr: 0206750	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  95-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945, including combat service during World War II, 
and his decorations include the Distinguished Flying Cross 
and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 Administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which determined that the 
veteran did not meet the criteria for POW status.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In August 1998, the veteran testified at a hearing before a 
Member of the Board in Washington, D.C.  Thereafter, in a 
December 1998 decision, the Board denied the veteran's claim 
seeking recognition as a former POW for VA purposes.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims) (Court).  In a 
Memorandum Decision, dated in November 2000, the Court 
vacated the Board's decision and remanded the case for 
additional proceedings; a copy of the Court's decision is 
associated with the claims file.  

In addition, in November 2001, the Board informed the veteran 
that the Member who conducted the August 1998 hearing was no 
longer employed by the Board and informed him that he was 
entitled to another hearing.  Later that same month, the 
veteran indicated that he sought to testify at another Board 
hearing held in Washington, DC.  In compliance with his 
request, in February 2002, the veteran, accompanied by his 
attorney, testified at a hearing conducted before the 
undersigned Board Member.  Thereafter, the veteran submitted 
evidence directly to the Board, which was accompanied by a 
waiver of RO consideration; this evidence will be considered 
by the Board in connection with the instant appeal.

As a final preliminary matter, the Board notes that, upon 
reflection, a careful review of the claims folder discloses 
that in May 1993, the veteran filed claims seeking an 
increased rating for his service-connected residuals of a 
scar of the right eye and service connection for back, nose, 
right leg and bilateral foot disabilities.  In response, in a 
July 1993 letter, the RO informed him that he needed to 
submit evidence that each of these conditions had increased 
in severity.  In an August 1993 statement, the veteran, 
citing the RO's notice letter, replied that records from the 
Northport, New York, VA Medical Center would show that he 
received treatment for this conditions; he added that he had 
previously received private medical care for these 
conditions.  The veteran also submitted a statement in 
support from his spouse.  

Apparently because the RO had taken no action with respect to 
these claims, in a signed September 1994 statement, the 
veteran reported, "I applied for additional disability on 
May 17, 1993.  My claim number is [redacted].  I am 
enclosing correspondence between your office and myself.  I 
have not heard anything further since July 16, 1993."  In 
that same statement, the veteran added, "Any help on your 
part to investigate my status would be greatly appreciated."  
Then, in a July 1995 statement, which the RO accepted as a 
Notice of Disagreement (NOD) with the February 1995 
Administrative decision that denied his claim seeking status 
as a former POW for VA purposes, the veteran complained, 
"Your denial refers only to my Prisoner of War status.  My 
claim is based on a bombing mission over Fredericshaven, 
Germany on July 20, 1944."  Further, during his August 1998 
Board hearing, the veteran reported that he had applied for 
additional disability in 1995.

Based on the foregoing, the Board concludes that the veteran 
has pending claims seeking an increased rating for a scar of 
the right eye and service connection for back, nose and 
bilateral foot disabilities.  To date, these claims have not 
been adjudicated and they are referred to the RO for its 
expeditious handling; in doing so, in light of the veteran's 
documented heroic World War II combat service, in 
adjudicating these claims, the RO must specifically consider 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(2001).  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 
2000).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran was interned by the Swiss Government in 
Davos, Switzerland, from July 1944 to September 1944.

3.  During his period of Swiss internment, the veteran did 
not experience the kinds of physical or psychological 
hardships or abuse, malnutrition, and unsanitary conditions 
comparable to those experienced by POWs held in enemy camps.


CONCLUSION OF LAW

The criteria for establishing recognition as a former POW 
have not been met. 38 U.S.C.A. §§ 101(32)(A), (B), 5107(b) 
(West 1991); 38 C.F.R. § 3.1(y)(2)(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran maintains that he is entitled to recognition as a 
former POW due to his internment in Switzerland during World 
War II.  In essence, he contends that the conditions of his 
internment were comparable those experiences of internees 
held in camps of enemy governments.  In addition, he 
earnestly challenges the notion that Switzerland was a 
neutral country; instead, he asserts that during World War 
II, Switzerland assisted Germany in numerous ways and thus 
its neutrality was a "sham," and it should be considered an 
"enemy" government within the meaning of 38 U.S.C.A. 
§ 101(32)(A).

In support of these contentions, the veteran has submitted 
numerous statements, prepared by himself and others, 
including those who were also interned in Switzerland during 
World War II, together with newspaper articles and other 
documentary evidence.  He also testified at hearings held 
before a hearing officer at the RO in October 1995, before a 
former Board Member in 1998, and before the undersigned Board 
Member in February 2002.

The following facts in this case are generally not in 
dispute.  The veteran served on active duty from August 1942 
to November 1945.  On July 20, 1944, the veteran was interned 
in Davos, Switzerland, after being forced to parachute from a 
plane (records confirm that the veteran was a navigator in 
the United States Army) that was damaged during a mission 
over Germany.  Initially, his orders, given by an Army 
General, were to not try to escape.  On September 25, 1944, 
however, a representative of the General informed the veteran 
that, if the opportunity arose, he (and others) could escape.  
Thereafter, on September 30, 1944, the veteran, along with 
two other servicemen, hired a Swiss civilian to assist them 
in their escape attempt.  They succeeded and reported back to 
their headquarters in Bari, Italy, on October 3, 1944.

In March 1949, the veteran filed his initial claim seeking 
service connection for residuals of eye and nose injuries.  
In a July 1949 rating action, however, the RO denied these 
claims because the veteran failed to report for scheduled 
physical examinations.  He did not appeal; instead, in 
September 1983, the veteran sought to reopen his claims of 
service connection for residuals of right eye and nose 
injuries; he also asserted a claim of service connection for 
a right leg disorder.

In conjunction with these claims, the veteran filed a signed, 
March 1984 VA Form 10-0048, "Former POW Medical History."  
On the form, he indicated that he had jumped out of a damaged 
plane because the aircraft had been shot down and stated that 
he was captured on approximately July 20, 1944.  The veteran 
also reported that he was held in Davos, Switzerland, for 
approximately three months prior to his escape.  In addition, 
he specifically denied experiencing any of the following 
during his internment:  intimidation; beatings; witnessing 
beatings; physical torture; witnessing physical torture; or 
being held in isolation or close quarters.  Moreover, the 
denied that there were attempts made to use him for 
propaganda purposes.  

On that form, the veteran also denied experiencing any of the 
following:  prolonged periods of fear and anxiety; prolonged 
periods of depression; loneliness and isolation from other 
POWs; periods of nightmares, confusion or delirium during 
captivity; forced marches; and thoughts or attempts of 
suicide.  In addition, he indicated that his average daily 
diet was adequate in each of the food items listed.  Further, 
he denied developing any of the diseases identified on the 
form.  The veteran also denied having had any of the 
conditions listed on the form during his internment and 
reported that, during that time, he was not exposed to either 
cold or heat.  In addition, he reported that he had had 
surgery during his confinement to treat the injuries he 
sustained while parachuting to safety.  Finally, he stated 
that he paid a Swiss guide to get him to France.

In a February 1985 rating action, the RO denied the veteran's 
claims of service connection for residuals of a right eye 
injury, residuals of a nose injury, and a right leg disorder.  
The veteran, however, perfected an appeal to the Board, which 
in a May 1986 decision, established service connection for 
residuals of a scar of the right eye.  In that same decision, 
however, the Board denied service connection for right leg 
and nose conditions; in March 1987, the RO notified the 
veteran that in light of the Board's determination, it had 
assigned a 10 percent rating for his right eye scar, 
effective September 15, 1983.

In May 1993, the veteran sought an increased rating for his 
right eye scar, arguing that it had increased in severity.  
The veteran also asserted that service connection was 
warranted for residuals of a nose injury as well as for 
bilateral foot and back conditions.  In doing so, the veteran 
noted his Swiss internment and stated that he suffered from 
frostbite of his feet.

In a July 1993 letter, the RO responded that he needed to 
submit evidence that each of these conditions had increased 
in severity.  In August 1993, the veteran cited the RO's 
notice letter, and replied that records from the Northport, 
New York, VA Medical Center would show he received treatment 
for these conditions; he added that he had previously 
received private medical care for these conditions.  The 
veteran also submitted a statement in support from his 
spouse.

The veteran thereafter filed a signed September 1993 VA Form 
10-0048, "Former POW Medical History."  On the form, he 
reiterated that he sustained an injury to his right eye and 
nose during service as a consequence of the shooting down of 
the aircraft on which he was flying; he added that he also 
incurred a back injury.  In addition, he again stated that he 
was captured on approximately July 20, 1944, and that he was 
held in Davos, Switzerland, for approximately three months 
prior to his escape.  

On the form, the veteran indicated (by "X" marks) that, 
during his internment, he was subjected to constant 
intimidation and occasional beatings; he also reported 
occasionally witnessing others being beaten.  In addition, 
the veteran stated that he endured psychological torture and 
reported being isolated for two days in a railroad car.  He 
specifically denied, however, experiencing or witnessing 
physical torture.  Further, the veteran indicated that there 
were no attempts made to use him for propaganda purposes, 
although he did report being subjected to repeated 
interrogations by "German oriented interrogators."  

The veteran further reported experiencing prolonged periods 
of fear and anxiety, depression and helplessness, as well as 
periods of nightmares, confusion or delirium during 
captivity.  He reported being exposed to the cold in 
captivity, including frostbite, immersion foot or hand, and 
immersion in cold water.  The veteran, though, denied 
suffering from loneliness and isolation from other POWs; 
forced marches; and thoughts or attempts of suicide.  

In addition, the veteran indicated that his average daily 
diet was adequate for water, bread, legumes, and dairy 
products; however, he described his diet as inadequate with 
respect to broth, rice, potatoes, meat, fruits and 
vegetables.  Further, he selected "none" for "soup with 
pieces of fish, meat or poultry," nuts, fish and millet.  
Further, with the exception of vitamin deficiency, he denied 
developing any of the diseases identified on the form.  The 
veteran also reported experiencing the following during 
captivity:  rapid heart beats; skipped or missed heart beats; 
impaired vision; poor night vision; numbness, tingling or 
pain in the fingers or feet; cavities; excessive thirst; 
blisters; numbness or weakness in the arms or legs; pale 
skin; nausea; vomiting; diarrhea; chills; aches or pains in 
the muscles and/or joints; frequent urination; unsteady gait; 
swelling in the joints; selling in the legs and/or feet; 
swelling of the muscles; broken bones; and psychological or 
emotional problems.

On that same form, the veteran also reported that he suffered 
from continuous back problems that he asserted stemmed from 
an injury he sustained while "bailing out" from his combat 
aircraft.  Further, he complained of suffering from recurrent 
nose and eye problems.  In addition, the veteran again noted 
that had undergone surgery during his confinement to treat 
the injuries he sustained while parachuting to safety.  
Finally, he reiterated that he paid a Swiss guide to get him 
to France.

Thereafter, in the February 1995 Administrative decision on 
appeal, the RO determined that the veteran did not meet the 
criteria for POW status.  Prior to considering this issue, 
however, the RO noted that the veteran's original 1949 claim 
was denied because of his failure to report for a June 1949 
VA examination.  In this regard, the RO observed that the 
veteran asserted that he sustained injuries to his eyes, nose 
and right leg due to a jump from a plane during combat; 
however, the RO noted that the in a May 1986 decision, the 
Board established service connection for residuals of a scar 
of the right eye but denied service connection for right leg 
and nose conditions.  

In denying the veteran's claim seeking recognition as a POW 
for his internment in Switzerland, citing 38 C.F.R. 
§ 3.1(y)(2), the RO reasoned that the veteran was not 
detained by an enemy government.  Instead, the RO noted that 
he was detained by a neutral country that could not return 
him to his unit by reason of its neutrality.  The RO added 
that the conditions of his detainment did not meet the 
criteria for Prisoner of War internment and therefore the 
veteran did not satisfy the criteria for POW status.  In July 
1995, the RO notified the veteran of this decision.

In a July 1995 statement, the veteran challenged the RO's POW 
determination; the RO accepted this statement as a Notice of 
Disagreement (NOD) with the February 1995 Administrative 
decision.  In September 1995, the RO issued the veteran a 
Statement of the Case (SOC) on this issue, and later that 
same month, the veteran filed a Substantive Appeal.  In doing 
so, he submitted a GSA (General Services Administration) Form 
6923, dated in April 1980, which states that the veteran's 
"record of service in the Army indicates that [he was] in a 
POW status from July 20, 1944, to October 3, 1944."

In October 1995, the veteran testified at a hearing before a 
hearing officer at the RO.  During the hearing, the veteran 
cited to the April 1980 GSA document and reported that he was 
forcibly detained in Switzerland, after parachuting to safety 
there when his aircraft was hit.  The veteran testified that 
he was housed in a hotel and confined to the town of Davos, 
Switzerland, which he indicated was located in a valley that 
was surrounded by mountains.  In addition, he stated that he 
was subjected to roll call every evening.  The veteran 
further testified that he was warned not to try to escape.  
In addition, he reported that the first few servicemen who 
attempted to escape from Switzerland were sent to a Swiss 
prison where conditions were comparable to a German prison 
(i.e. food was scarce and prisoners had to sleep on a floor, 
etc.)  

The veteran also challenged the notion of Swiss neutrality, 
labeling it a "sham," and argued that the Swiss military 
was German trained and pro-German.  Further, he asserted that 
the Swiss were afraid that the Germans would overrun their 
country.  As such, in essence, the veteran maintained that he 
was forcibly detained by an enemy government and thus should 
be considered a POW.  Finally, the veteran reported that, 
following his instructions, he attempted an escape, which was 
successful.  In this regard, the veteran referred to the GSA 
document and also cited an October 1944 "Restricted Military 
Record," containing the subject heading, "Movement Orders 
Group N322."  The form states that the individuals listed 
were "released or escaped from enemy territory"; the 
veteran was one of the servicemen identified.  

In December 1995 and March 1998 written argument, the 
veteran's former representative, Disabled American Veterans, 
observed that the case began in May 1993 when the veteran 
filed claims for foot disability, back injury, a vascular 
condition and Prisoner of War status.  Disabled American 
Veterans further observed that the case was then sent for 
administrative review, which culminated in the February 1995 
Administrative decision.  His former representative 
thereafter noted the procedural history of the case and 
echoed the veteran's contentions.

In August 1998, the veteran testified in support of his POW 
claim at a hearing conducted before a former Member of the 
Board.  He reiterated that the combat aircraft upon which he 
was flying was shot down over Germany and that he parachuted 
to safety in Switzerland.  In addition, the veteran stated 
that he was thereafter rounded up by Swiss guards and 
subjected to a "full-scale interrogation."  He reported 
that he was then sent to a "camp" at Davos, Switzerland, a 
location that he described as a village.  While interned 
there, he said that he was housed in a hotel that had been 
converted to a prison.  The veteran indicated that the 
heating there was very poor but said that the sleeping area 
was adequate.  Further, he acknowledged that he was provided 
the same food that ordinary Swiss were eating at that time.  

The veteran, however, conceded that, although captured 
servicemen were treated very harshly if apprehended during an 
unsuccessful escape attempt, he had no knowledge of that at 
the time.  In any event, though, he stated that unsuccessful 
escapees were sent to prison and that those facilities were 
in poor condition.  The veteran also noted that 250 
servicemen were caught and sent to prison and that some came 
back to the United States and wrote about the horrifying 
experience of their imprisonment.  He testified that one 
particular serviceman recently received a formal apology from 
the Swiss government for such treatment.

At the August 1998 hearing, the veteran also testified that 
he, together with two others, escaped in October 1944 by 
hiring a Swiss civilian who helped him take a train to 
Geneva, Switzerland, and that he then walked across the 
border.  As a final point, the veteran again challenged the 
notion that Switzerland was a neutral country during World 
War II and characterized it as a "sham"; in support, he 
reported that the Swiss had fired at them and that the Swiss 
air force was trained by the Germans.

As noted in the introduction, in a December 1998 decision, 
the Board denied the veteran's claim seeking recognition as a 
former POW for VA purposes and the veteran filed a timely 
appeal with the Court.  Thereafter, in a November 2000 
Memorandum Decision, the Court vacated the Board's December 
1998 decision; the majority concluded the matter needed to be 
remanded because "the Board erred in failing to consider a 
1993 'Former POW Medical History' report in which the 
appellant presented material evidence that he experienced 
physical and psychological hardships while being detained in 
Switzerland during World War II."  

Following the Court's remand, because the Member who chaired 
the August 1998 Board hearing was no longer employed by the 
Board, the veteran accepted the Board's invitation to testify 
at another Board hearing, which was conducted in February 
2002 before the undersigned Board Member.  During the 
hearing, the veteran again challenged the notion of Swiss 
neutrality and argued that history shows that Switzerland was 
aligned with Germany.  The veteran also cited figures 
indicating that many Americans interned in Switzerland died 
there and that food and supplies were rationed.  As such, he 
essentially maintained that Switzerland should be considered 
to have been an "enemy" during World War II.  

Alternatively, the veteran contended that the conditions of 
his internment were comparable to those of POWs held by enemy 
governments and again labeled Switzerland's neutrality a 
"sham."  In this regard, he asserted that the comparison 
should be made against all enemy countries, not just Germany, 
i.e., conditions should be contrasted to those circumstances 
and experiences of former POWs interned in Italy, etc.  In 
this regard, he referred to documentary evidence relating to 
the experiences of other former American servicemen who were 
interned in Switzerland during World War II as well as the 
economic interrelationship between Germany and Switzerland 
during the war.  He also cited to the Court's decision in 
Young v. Brown, 4 Vet. App. 106 (1993), which will be 
discussed below.

With regard to being subjected to physical abuse, the veteran 
testified that, in the beginning, he was "pushed around a 
little bit," but stated that the problem was "more a matter 
of being cooped up, losing your freedom."  In addition, he 
described the food he was served as "poor," but 
acknowledged that it was similar to that eaten by the 
surrounding Swiss citizens.  Further, he described the nearby 
Swiss population as "pro-American."  The veteran also 
stated that he had to "check in at night," which is 
consistent with his prior testimony that he was able to walk 
around the town.  With regard to the 1993 POW protocol 
examination, he stated that the indications he made on that 
form "did not mean anything to him."  Moreover, he 
acknowledged that he was not aware of the repercussions of a 
failed escape attempt while in Switzerland, but argued that 
all Swiss internees should be treated alike, i.e., those who 
unsuccessfully attempted to escape and were imprisoned, as 
well as those that either were successful or did not try.  

At the hearing, however, he did characterize his diet as poor 
and he stated that he was interrogated by Swiss intelligence.  
In addition, he complained about not having had hot water.  
The veteran also noted that he had belonged to a POW group 
for eighteen years.  Further, he cited to his combat 
decorations, the GSA document and the October 1944 military 
report, as well as substantial documentary evidence relating 
to conditions in Switzerland during World War II in support 
of this claim; as noted in the introduction, new evidence 
received at the hearing was accompanied by a waiver of RO 
jurisdiction.

As a final point, the Board notes that, during the hearing, 
the veteran suggested that his objective in prosecuting this 
claim was to increase his chances of establishing service 
connection for several conditions.  In this regard, he noted 
the unadjudicated May 1993 claims.  He also sought former POW 
status to afford him higher priority for VA health care.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In reaching this decision, the Board notes that the Board's 
decision to proceed does not prejudice the veteran in the 
disposition of his claim of entitlement to former POW status 
for VA purposes.  In this regard, the Board notes that in the 
September 1995 Statement of the Case and the December 1995 
Supplemental Statement of the Case, as well as in the Board's 
December 1998 decision and in Judge Holdaway's dissent from 
the Court's November 2000 per curiam decision, VA and the 
Court have notified the veteran of all regulations pertinent 
to a claim of entitlement to former POW status, informed him 
of the evidence necessary to substantiate his claim, and 
explained to him the reasons why his claim was denied.  
Moreover, as noted in the introduction, the Board granted the 
veteran's requests for extensions of time to submit 
additional evidence directly to the Board, which he did and 
which will be considered in his appeal.  

In addition, the Board observes that the Court has concluded 
that the VCAA is not applicable where, as here, the appellant 
has been fully notified and is aware of the type of evidence 
required to substantiate his claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").

Further, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. at 367; Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor some evidence over other evidence, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

As discussed above, the veteran contends that his internment 
in Switzerland satisfies the criteria for recognition as a 
former POW under 38 U.S.C.A. § 101(32), which states: 

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained in the line of duty---

	(A) by an enemy government or its agents, or a hostile 
force, during a period of war; or
	(B) by a foreign government or its agents, or a hostile 
force, under circumstances which the Secretary finds to have 
been comparable to the circumstances under which persons have 
generally been forcibly detained or interned by enemy 
governments during periods of war.
38 U.S.C.A. § 101(32)(A), (B)(West 1991).  

The statute gives VA the discretion to make a determination 
of POW status under 38 U.S.C.A. § 101(32)(B).  

Notwithstanding the veteran's sincere and repeated arguments 
to the contrary, as well as the accounts contained in several 
recent news reports, the United States government has not 
recognized Switzerland as either an ally of Germany or a 
member of the Axis powers during World War II.  As such, 
38 U.S.C.A. § 101(32)(A) is not applicable to this claim.  
Accordingly, his claim must be adjudicated as one seeking 
former POW status based on his internment by a foreign, as 
opposed to an enemy, government or hostile force under 
38 U.S.C.A. § 101(32)(B).  The latter subsection affords the 
Board discretion to find the circumstances comparable to 
those under section 101(32)(A).

Pursuant to 38 U.S.C.A. § 101(32)(B), VA has promulgated the 
following regulation regarding "prisoner of war" status:

Circumstances of detention or internment.  To be considered a 
former prisoner of war, a serviceperson must have been 
forcibly detained or interned under circumstances comparable 
to those under which persons generally have been forcibly 
detained or interned by enemy governments during periods of 
war.  Such circumstances include, but are not limited to, 
physical hardships or abuse, psychological hardships or 
abuse, malnutrition, and unsanitary conditions.  Each 
individual member of a particular group of detainees or 
internees shall, in the absence of evidence to the contrary, 
be considered to have experienced the same circumstances as 
those experienced by the group.
38 C.F.R. § 3.1(y)(2)(i) (1998). 

In Young v. Brown, 4 Vet. App. 106, 109 (1993), the Court 
held that 38 C.F.R. § 3.1(y)(2)(i) provides "objective 
criteria" for determining POW status, and that when 
comparing the hardship suffered by a veteran while interned 
in a neutral country with the hardships suffered by veterans 
interned by enemy governments and forces, VA must consider 
"the kinds of hardship suffered, not the degree of hardships 
suffered."  In Young v. Brown, 9 Vet. App. 141 (1996), aff'd 
sub nom. Young v. Gober, 121 F.3d 662 (Fed. Cir. 1997), the 
Court held that, under the guidelines provided by statutes 
and VA regulations, the Secretary of the VA has discretion to 
determine whether the conditions described in the record are 
comparable to those experienced by POWs of enemy governments.

Based on a review of the evidence of record, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
recognition as a former POW for VA purposes.  The Board notes 
that the veteran was forthright in his account of the 
conditions surrounding his internment in Switzerland.  The 
circumstances described by him, however, and disclosed by the 
other evidence of record, were not comparable to the 
circumstances under which persons generally have been 
forcibly detained or interned by enemy governments during 
periods of war.  Specifically, there is no evidence, nor does 
the veteran claim, that he experienced physical or 
psychological hardships or abuse while interned (other than 
being anxious to go home), that he suffered from 
malnutrition, or that conditions were unsanitary.  

In this case, the veteran testified at the October 1995 RO 
hearing that when he and his fellow servicemen landed in 
Switzerland, they were apprehended by the Swiss military and 
interrogated by hostile personnel.  Thereafter, they were 
confined in the town of Davos, Switzerland, which was located 
in a valley surrounded by mountains.  They were subjected to 
roll call every evening and, as noted above, warned not to 
attempt to escape.  Significantly, he did not indicate being 
subjected to physical abuse or hardship and he did not state 
that he was either malnourished or that he lived in 
unsanitary conditions.

In addition, during an August 1998 Board hearing, the veteran 
added that he was initially hospitalized in Switzerland for 
treatment of a nose injury, and that he subsequently stayed 
at a hotel that had been converted to military use.  He 
testified that he and other servicemen sent to this hotel 
were allowed to move about the town unaccompanied during the 
day but had to be back for roll call each evening.  He noted 
that they were fed the same food that the Swiss normally ate, 
that the heating of the hotel was not adequate, and that he 
was anxious to go home.  In addition, with respect to the 
imprisonment of unsuccessful escapees, the veteran 
acknowledged that he and the other servicemen were not aware 
that those captured were sent to prison or that such prisons 
were in poor condition until after they had escaped from 
Switzerland, i.e., word of the condition of the Swiss prison 
was not used as a deterrent to escape.  As such, this could 
also not be treated as psychological abuse

Moreover, during the February 2002 Board hearing, the veteran 
reiterated much of his prior testimony, and again cited to 
the 1980 GSA and the October 1944 military documents.  
Significantly, however, in response to specific inquiry 
regarding his intentions when he completed the 1993 Former 
POW Medical History form, the veteran essentially disavowed 
his check marks; he explained that, other than initially 
being pushed around a little bit, the problem was really 
feeling cooped up and having lost his freedom.  Moreover, 
although he stated that food and supplies were rationed and 
that he did not have adequate heat or hot water, he described 
his diet as adequate, and in fact noted that it was similar 
to that eaten by the surrounding Swiss population.  In 
addition, he conceded that he did not learn of the 
consequences of an unsuccessful escape until after he was 
free.

As a fact finder, the Board concludes that the veteran's 
February 2002 testimony regarding the circumstances and 
hardships of his internment in Switzerland during World War 
II is more probative than any other single piece of pertinent 
evidence.  The Board reasons that this testimony specifically 
considered his prior statements and testimony and indeed is 
consistent with all of his prior accounts, with the exception 
of the some of the check marks on the 1993 Former POW Medical 
History, which during the February 2002 hearing he disavowed.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for recognition as a 
former POW for VA purposes.

In reaching this conclusion, the Board acknowledges that the 
April 1980 GSA Form 6923 states that the veteran's "record 
of service in the Army indicates that [he was] in a POW 
status from July 20, 1944 to October 3, 1944."  However, the 
Board notes that there is no indication that the veteran was 
formally found to have been a former POW by the service 
department.  By his own testimony, and as evidenced by the 
July 1988 and February 1989 letters, the Air Force declined 
to award him a POW Medal.  In any event, such a notation by 
GSA does not signify that the veteran is a prisoner of war 
for VA purposes.  The pertinent regulation provides

Decisions based on service department 
findings.  The Department of Veterans 
Affairs shall accept the findings of the 
appropriate service department that a 
person was a prisoner of war during a 
period of war unless a reasonable basis 
exists for questioning it.  Such findings 
shall be accepted only when detention or 
internment is by an enemy government or 
its agents.

38 C.F.R. § 3.1(y)(1).  Here, the veteran's internment was 
not by an enemy government, but by a foreign government.  

The same analysis applies to the veteran's contention that 
the fact that he is a member of the American Ex-prisoners of 
War (the Board notes that he is listed as such in a manual 
that has been associated with the claims folder) demonstrates 
that he should be found to be a POW for VA purposes.  

Further, the veteran has submitted a copy of a book written 
by a former serviceman who was held in a Swiss prison during 
World War II.  According to this book and other evidence of 
record, this serviceman was ultimately recognized as a POW 
for VA purposes.  This recognition has no bearing on the 
outcome of this claim currently before the Board.  Among 
other things, the circumstances here appear to be markedly 
different from those in that particular case.

In denying the veteran's claim of recognition as a former 
POW, the Board does not wish in any way to diminish the 
veteran's heroic and well-decorated World War II combat 
service, for which he was awarded the Distinguished Flying 
Cross and the Purple Heart Medal.  The Board also 
acknowledges the unpleasant conditions of his involuntary 
internment in Switzerland following his participation in the 
July 1944 aerial combat mission and greatly respects his 
bravery in escaping and returning to his unit.  

The Board takes note of the veteran's substantial personal 
sacrifices during World War II and again observes that the 
conditions under which the veteran was confined resulted in 
his loss of liberty and that he experienced physical 
deprivation in the form of insufficient heat and meal 
allotments.  Moreover, the Board acknowledges that some 
servicemen, imprisoned in Switzerland, suffered far worse 
fates and have been recognized as POWs.  These 
determinations, however, were done on a case by case basis, 
and the Board concludes that based on the facts here, 
notwithstanding the veteran's valorous service, under the 
governing law and regulations, the Board is precluded from 
adjudicating him a former POW due to his internment in 
Switzerland in 1944 because the Board finds that his World 
War II experiences in Switzerland do not satisfy the 
requirements for that recognition.

In reaching this determination, however, the Board again 
highlights that the veteran has several pending and to date 
unadjudicated increased rating and service connection claims.  
Moreover, given the history of this case, including the 
veteran's hearing testimony, it appears that at least one of 
his objectives, and perhaps the veteran's primary goal, is 
obtaining higher priority for VA health care.  The successful 
resolution, however, of one or all of these pending claims, 
which as discussed above have remained unadjudicated since 
May 1993, may help him secure this desired objective.  Thus, 
the Board reiterates that VA must promptly consider these 
claims and urges the veteran to insist on their expeditious 
adjudication.


ORDER

Entitlement to recognition as a former POW is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

